Citation Nr: 1826772	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-066 44	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to radiation or Agent Orange exposure.  

2.  Entitlement to service connection for a skin disability, claimed as a rash, including as secondary to radiation or Agent Orange exposure. 

3.  Entitlement to service connection for prostate cancer, including as secondary to radiation or Agent Orange exposure. 

4.  Entitlement to service connection for hypertension, including as secondary to radiation or Agent Orange exposure.  


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service from June 1958 to November 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although he did not disagree with this rating decision, in November 2011 (within 1 year of June 2011 rating decision) the Veteran submitted a statement stating that he wished to claim the disabilities were secondary to radiation exposure (Some of the issues were previously adjudicated based on the Veteran's claim of Agent Orange exposure).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  The RO then readjudicated the claim in a July 2013 rating decision.  The Veteran disagreed with this decision in July 2013 and perfected a timely appeal in January 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is not a radiation exposed Veteran for purposes of the presumptions of 38 C.F.R. § 3.309(d), as he did not participate in a designated radiation risk activity under 38 C.F.R. § 3.309(d)(3)(ii).  

2.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwise exposed to an herbicide agent during military service.

3.  Diabetes mellitus, type II was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service, to include due to radiation or herbicide exposure.

4.  A skin rash was not manifest in service and it has not been shown to be related to service, to include due to radiation or herbicide exposure.

5.  Prostate cancer was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service, to include due to radiation or herbicide exposure.

6.  Hypertension was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service, to include due to radiation or herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a),(e), 3.311 (2017).

2.  A skin disability was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

3.  Prostate cancer was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e), 3.311 (2017).

4.  Hypertension was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Here, the Veteran was not afforded a VA examination in connection with his claims and the Board finds that he is not entitled to one.  Under 38 U.S.C. § 5103A (d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claims is unnecessary in this case because as will be discussed below, even though there is evidence of a current disability, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)]. Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

The Veteran contends that he is entitled to service connection for his claimed disabilities due to his exposure to radiation and/or Agent Orange while stationed in Okinawa or Vietnam.  Specifically, the Veteran contends that he was exposed to radiation from atomic bomb testing in Japan.  Further, he contends that he was exposed to Agent Orange while stationed in Okinawa, Japan and while on a special forces mission to Vietnam.  

Some diseases may be presumed service-connected in certain Veterans who engaged in demarcated radiation risk activities in service.  38 C.F.R. § 3.309(d).  However, the Veteran's specialty as a corpsman does not include any of the listed activities, and hence he cannot benefit from the presumption of service connection.  
A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran contends that he was in Vietnam from July 1961 to November 1961 and during his time in the Marine Corps he was "attached with special forces and sent to the Philippines, Japan and Vietnam."  See December 2010 VA Form 21-526; January 2011 VA Form 21-4138.  Development conducted indicated that the Veteran did not have any Vietnam service.  His DD-214, personnel records and service treatment records do not support the Veteran's claim of Vietnam service.  Therefore, presumptive service connection is not applicable.  

Regarding the Veteran's assertions of Agent Orange exposure in Okinawa, Japan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  Such development was conducted via email in October 2016.  A November 2016 email response indicated that the Department of Defense has not identified any location on the island of Okinawa where Agent Orange was used, tested, stored or transported.  Therefore, the Board finds that there is no evidence that the Veteran was exposed to herbicide agents while in Okinawa.  

The Veteran submitted an article regarding the issue of whether the U.S. military tested biochemical agents on its own military forces in Okinawa and an article regarding the 3d Marine Division.  The Board does not attach any probative value to either article.  In that regard, the subject of the both articles focuses on a time frame that the Veteran was not even on active duty.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303 (a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There is evidence that the Veteran currently has or has had a history of diabetes mellitus, a skin disability, prostate cancer and hypertension.  

Service treatment records are silent for complaints or treatment of diabetes mellitus, type II, a skin rash, hypertension, or prostate cancer.  With the exception of the skin disability, the Veteran has not alleged in-service incurrence of any of his disabilities.  

The Veteran has contended that one of his doctors told him that his skin disability is related to his exposure to radiation from atomic bomb testing.  Treatment records from that doctor have been obtained and there is nothing in the records which supports the Veteran's contention.  Further, the Veteran has not submitted any evidence to indicate that he was exposed to radiation from any atomic bomb testing.  

The Board has considered the Veteran's statements regarding the etiology his disabilities.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of any of his claimed disabilities.

There is no competent which links the Veteran's disabilities to service.  The Board concludes that the evidence does not support the claims for service connection and there is no doubt to be resolved.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for diabetes mellitus, type II, including as secondary to radiation or Agent Orange exposure, is denied.

Entitlement to service connection for a skin disability, claimed as a rash, including as secondary to radiation or Agent Orange exposure, is denied.

Entitlement to service connection for prostate cancer, including as secondary to radiation or Agent Orange exposure, is denied.

Entitlement to service connection for hypertension, including as secondary to radiation or Agent Orange exposure, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


